Bell, Chief Judge.
The jury returned a verdict for plaintiff in this suit on an oral contract and a judgment was entered accordingly. The single enumeration of error concerns the correctness of the trial court’s ruling in not admitting the testimony of defendánt as to statements made by a third party concerning the oral contract. There was no error. In order to gain admission of these declarations, defendant had to *177show that the third party was plaintiffs agent at the time. Colt Co. v. Wheeler, 31 Ga. App. 427 (5) (120 SE 792). There was no evidence that the declarant was plaintiffs agent.
Submitted September 20, 1976
Decided October 25, 1976.
Reinhardt, Whitley & Sims, GlenWhitley, for appellant.
Short & Fowler, Larkin M. Fowler, Jr., Crosby & Hege, David Roy Hege, for appellee.

Judgment affirmed.


Clark and Stolz, JJ., concur.


 In recognition of the author having committed the appellate juridical sin of deciding a case according to the heart rather than the mind.